EXHIBIT 10.14

 

EXECUTION DRAFT

 

 

CREDIT AGREEMENT

 

Dated as of August 19, 2005

 

by and between

 

EMERGING VISION, INC.

 

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

 

SECTION 1.01.

Definitions

1

 

SECTION 1.02.

Terms Generally

9

ARTICLE II REVOLVING CREDIT LOAN

                                          9

 

SECTION 2.01.

Revolving Credit Loans

9

 

SECTION 2.02.

Revolving Credit Note

10

ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS

10

 

SECTION 3.01.

Interest Rate

10

 

SECTION 3.02.

Use of Proceeds

11

 

SECTION 3.03.

Prepayments

11

 

SECTION 3.04.

Additional Costs

12

 

SECTION 3.05.

Survival

13

 

SECTION 3.06.

Fees

13

 

SECTION 3.07.

Payments Generally

13

ARTICLE IV REPRESENTATIONS AND WARRANTIES

14

 

SECTION 4.01.

Organization, Powers

14

 

SECTION 4.02.

Authorization of Borrowing, Enforceable Obligations

14

 

SECTION 4.03.

Litigation

15

 

SECTION 4.04.

Agreements

15

 

SECTION 4.05.

Compliance with ERISA

15

 

SECTION 4.06.

Federal Reserve Regulations; Use of Proceeds

15

 

SECTION 4.07.

Approval

16

 

SECTION 4.08.

Hazardous Materials

16

 

SECTION 4.09.

Investment Company Act

16

 

SECTION 4.10.

No Default

16

 

SECTION 4.11.

Permits and Licenses

16

 

SECTION 4.12.

Compliance with Law

17

 

 

i

 

 


--------------------------------------------------------------------------------

 

 

 

 

SECTION 4.13.

Security Documents

17

 

SECTION 4.14.

Disclosure

17

 

SECTION 4.15.

Financial Condition; Taxes

17

 

SECTION 4.16.

Subsidiaries.

17

ARTICLE V CONDITIONS OF LENDING

18

 

SECTION 5.01.

Conditions to Initial Extension of Credit

18

 

SECTION 5.02.

Conditions to All Extensions of Credit

19

ARTICLE VI AFFIRMATIVE COVENANTS

20

 

SECTION 6.01.

Existence, Properties, Insurance

20

 

SECTION 6.02.

Payment of Indebtedness and Taxes

20

 

SECTION 6.03.

Financial Statements, Reports, etc.

21

 

SECTION 6.04.

Books and Records; Access to Premises

22

 

SECTION 6.05.

Notice of Adverse Change

22

 

SECTION 6.06.

Notice of Default

23

 

SECTION 6.07.

Notice of Litigation

23

 

SECTION 6.08.

Notice of Default in Other Agreements

23

 

SECTION 6.09.

Notice of ERISA Event

23

 

SECTION 6.10.

Notice of Environmental Law Violations

24

 

SECTION 6.11.

Compliance with Applicable Laws

24

 

SECTION 6.12.

Subsidiaries

24

 

SECTION 6.13.

Environmental Laws

24

ARTICLE VII NEGATIVE COVENANTS

24

 

SECTION 7.01.

Liens

25

 

SECTION 7.02.

Indebtedness

26

 

SECTION 7.03.

Guaranties

27

 

SECTION 7.04.

Sale of Assets

27

 

SECTION 7.05.

Sales of Receivables

27

 

SECTION 7.06.

Loans and Investments

27

 

SECTION 7.07.

Nature of Business.

28

 

SECTION 7.08.

Sale and Leaseback

28

 

 

ii

 

 


--------------------------------------------------------------------------------

 

 

 

 

SECTION 7.09.

Federal Reserve Regulations

28

 

SECTION 7.10.

Accounting Policies and Procedures

28

 

SECTION 7.11.

Hazardous Materials

28

 

SECTION 7.12.

Limitations on Fundamental Changes

29

 

SECTION 7.13.

Financial Condition Covenants

29

 

SECTION 7.14.

Subordinated Debt

30

 

SECTION 7.15.

Dividends

30

 

SECTION 7.16.

Transactions with Affiliates

30

 

SECTION 7.17.

Impairment of Security Interest

30

 

SECTION 7.18.

Amendments and Waivers

30

ARTICLE VIII EVENTS OF DEFAULT

30

 

SECTION 8.01.

Events of Default

30

ARTICLE IX MISCELLANEOUS

33

 

SECTION 9.01.

Notices

33

 

SECTION 9.02.

Effectiveness; Survival

34

 

SECTION 9.03.

Expenses

35

 

SECTION 9.04.

Amendments and Waivers

35

 

SECTION 9.05.

Successors and Assigns; Participations

35

 

SECTION 9.06.

No Waiver; Cumulative Remedies

36

 

SECTION 9.07.

APPLICABLE LAW

36

 

SECTION 9.08.

SUBMISSION TO JURISDICTION

36

 

SECTION 9.09.

Severability

37

 

SECTION 9.10.

Right of Setoff

37

 

SECTION 9.11.

Replacement of Revolving Credit Note

37

 

SECTION 9.12.

Headings

37

 

SECTION 9.13.

Construction

37

 

SECTION 9.14.

Reinstatement; Certain Payments

37

 

SECTION 9.15.

Counterparts

38

 

 

iii

 

 


--------------------------------------------------------------------------------

 

 

 

  SCHEDULES

 

Schedule 1.01

-

Store Properties

Schedule 4.08

-

Environmental Matters

Schedule 4.16

-

Subsidiaries

Schedule 6.01

-

Insurance Policies

Schedule 7.01

-

Permitted Liens

Schedule 7.02

-

Indebtedness

Schedule 7.03

-

Guaranties

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Revolving Credit Note

Exhibit B

-

Form of Security Agreement

Exhibit C

-

Form of Guaranty

Exhibit D

-

Intentionally Omitted

Exhibit E

-

Form of Opinion of Counsel

Exhibit F

-

Intentionally Omitted

Exhibit G

-

Form of Trademark Collateral Security Agreement

 

 

iv

 

 


--------------------------------------------------------------------------------

 

 

 

CREDIT AGREEMENT, dated as of August 19, 2005, by and between EMERGING VISION,
INC., a New York corporation (the “Company”) and MANUFACTURERS AND TRADERS TRUST
COMPANY, a New York banking corporation (the “Bank”).

 

RECITALS

 

The Company has requested the Bank to extend credit from time to time and the
Bank is willing to extend such credit to the Company, subject to the terms and
conditions hereinafter set forth.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.            Definitions. As used herein, the following words and
terms shall have the following meanings:

 

“Additional Costs” shall have the meaning set forth in Section 3.04.

 

“Affiliate” shall mean, with respect to a specified Person, another Person
which, directly or indirectly, controls or is controlled by or is under common
control with such specified Person. For the purpose of this definition,
“control” of a Person shall mean the power, direct or indirect, to direct or
cause the direction of the management or policies of such Person whether through
the ownership of voting securities, by contract or otherwise; provided that, in
any event, any Person who owns, directly or indirectly, 15% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interest of any Person (other than as a limited partner of such other
Person) will be deemed to control such corporation or other Person.

 

“Aggregate Outstandings” shall mean, on the date of determination, the sum of
the aggregate outstanding principal amount of all Revolving Credit Loans.

 

“Agreement” shall mean this Credit Agreement, dated as of March 27, 2003, as it
may hereafter be amended, restated, supplemented or otherwise modified from time
to time.

 

“Bank” shall have the meaning set forth in the preamble hereto.

 

“Borrowing Date” shall mean, with respect to any Revolving Credit Loan, the date
of which such Revolving Credit Loan is disbursed to the Company.

 

“Business Day” shall mean any day not a Saturday, Sunday or legal holiday, on
which banks in New York City are open for business; provided, however, that when
used in connection with a LIBOR Loan, the term “Business Day” shall mean any day
on which dealings are carried on in the London interbank eurodollar market.

 

 

 

--------------------------------------------------------------------------------

 

 

 

“Capital Lease” shall mean any lease the obligations of which are required to be
capitalized on the balance sheet of a Person in accordance with Generally
Accepted Accounting Principles.

 

“Cash Equivalents” shall mean (a) direct obligations of the United States of
America or any governmental agency thereof which are unconditionally guaranteed
by the United States of America, provided that such obligations mature within
one year from the date of acquisition thereof; (b) dollar denominated
certificates of time deposit maturing within one year issued by any commercial
bank organized and existing under the laws of the United States or any state
thereof and having aggregate capital and surplus in excess of $1,000,000,000;
(c) money market mutual funds having assets in excess of $2,500,000,000; (d)
commercial paper rated not less an P-1 or A-1 or their equivalent by Moody’s
Investor Services, Inc. or Standard & Poor’s Corporation, respectively; and (e)
tax exempt securities of a U.S. issuer rated A or better by Standard and Poor’s
Corporation or Moody’s Investors Service, Inc.

 

“Change of Control” shall mean any event, which occurs after the Closing Date,
which results in (i) any Person, or two or more Persons acting in concert,
acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of securities of the Company (or other securities
convertible into such securities) representing 30% or more of the combined
voting power of all securities of the Company entitled to vote in the election
of directors; or (ii) during any period of up to 12 consecutive months,
individuals who at the beginning of such 12-month period were directors of the
Company ceasing for any reasons to constitute a majority of the Board of
Directors of the Company; or (iii) any Person, or two or more Persons acting in
concert, acquiring by contract or otherwise, or entering into a contract or
arrangement which upon consummation will result in its or their acquisition of,
or control over, securities of the Company (or securities convertible into such
securities) representing 30% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors.

 

“Chief Financial Officer” shall mean the Chief Financial Officer of the Company.

 

“Closing Date” shall mean August 19, 2005.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Commitment” shall mean the Revolving Credit Commitment.

 

“Company” shall have the meaning set forth in the preamble hereto.

“Debt Service Coverage Ratio” shall mean, for any period, the ratio of (a)
EBITDA minus dividends and/or distributions for the applicable period, to (b)
the sum of (i) Interest Expense plus (ii) the current portion of all
Indebtedness having an original maturity of one year or more (including Capital
Leases) minus (iii) for all periods through April 14, 2007 only, the Rescission
Indebtedness. All the foregoing categories shall be determined in accordance
with Generally Accepted Accounting Principles applied on a consistent basis and
shall be calculated

 

2

  


--------------------------------------------------------------------------------

 

 

(without duplication) over the four fiscal quarters immediately preceding the
date of calculation thereof.

“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Dollar” and the symbol “$” shall mean lawful money of the United States of
America.

“EBITDA” shall mean for any period, Net Income (or net loss) of the Company for
such period, plus (in each case to the extent deducted in determining such Net
Income (or net loss)) the sum, without duplication, of (a) gross interest
expense, (b) depreciation and amortization expenses or charges, (c) all income
taxes to any government or governmental instrumentality expensed on the
Company’s books (whether paid or accrued), and (d) non-cash expenses related to
the stock compensation and stock awards by the Company, all determined in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis. All of the foregoing categories shall be calculated (without duplication)
over the four fiscal quarters immediately preceding the date of calculation
thereof.

“Environmental Law” shall mean any law, ordinance, rule, regulation, or policy
having the force of law of any Governmental Authority relating to pollution or
protection of the environment or to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.), and the rules and regulations promulgated
pursuant thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any Guarantor, would be deemed to be a member
of the same “controlled group” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 

“Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by the Bank.

 

“Event of Default” shall have the meaning set forth in Article VIII.

 

“Executive Officer” shall mean any of the President, any Senior Vice President,
the Chief Executive Officer, the Treasurer, Chief Financial Officer or the
Secretary of the Company or of

 

3

 

 

--------------------------------------------------------------------------------

 

 

any of the Guarantors, as applicable, and their respective successors, if any,
designated by the Board of Directors, managing members or member, or other
governing body, as applicable, thereof.

 

“Franchisee” shall mean any Person that has been granted, or that hereafter is
granted, the right to operate a Company franchise, including, without
limitation, under the tradenames “Sterling Optical”, “Site for Sore Eye’s”,
“Singer Specs” and/or “Duling Optical”.

 

“Funded Debt” shall mean the sum of (i) all Indebtedness of the Company for
borrowed money, including obligations with respect to Capital Leases and
Subordinated Indebtedness, minus (ii) for all periods through April 14, 2007
only, the Rescission Indebtedness, all calculated over the most recent four
fiscal quarters ended on or prior to the date of calculation thereof.

 

“Generally Accepted Accounting Principles” or “GAAP” shall mean those generally
accepted accounting principles in the United States of America, as in effect
from time to time.

 

“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Guarantors” shall mean VisionCare of California, a California corporation and
each Person who, from time to time, is required to execute a Guaranty in
accordance with Section 6.12; provided such Person’s status as a Guarantor shall
be effective as of the date of such execution.

 

“Guaranty” shall mean the Guaranty, in the form attached hereto as Exhibit D, to
be executed and delivered by the Guarantors on the Closing Date and thereafter
by any Operating Company Subsidiary required to execute and deliver a Guaranty
in accordance with Section 6.12, as the same may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic, hazardous or as
a pollutant, contaminant or waste under any applicable Environmental Law.

 

“Indebtedness” shall mean, without duplication, as to any Person or Persons, (a)
indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services (other than trade liabilities and accrued expenses
incurred in the ordinary course of business); (c) indebtedness evidenced by
bonds, debentures, notes or other similar instruments; (d) obligations and
liabilities secured by a Lien upon property owned by such Person, whether or not
owing by such Person and even though such Person has not assumed or become
liable for the payment thereof; (e) obligations and liabilities directly or
indirectly guaranteed by such Person; (f) obligations or liabilities created or
arising under any conditional sales contract or other title retention agreement
with respect to property used and/or acquired by such Person; (g) obligations of
such Person as lessee under Capital Leases; (h) net liabilities of such Person
under hedging agreements and foreign currency exchange agreements, as calculated
in accordance with

 

4

 

 

--------------------------------------------------------------------------------

 

 

accepted practice; (i) all obligations of such Person in respect of bankers’
acceptance and (j) all obligations, contingent or otherwise of such Person as an
account party or applicant in respect of letters of credit.

 

“Interest Payment Date” shall mean the first day of each calendar month during
the term hereof and the date the Revolving Credit Loans are paid in full or in
part.

 

“Interest Period” shall mean each period commencing on the first Business Day of
each month and ending one month thereafter; provided, however, that no Interest
Period may end later than the Revolving Credit Termination Date.

 

“Lending Office” shall mean 401 Broad Hollow Road, Melville, New York 11747, or
such other office as the Bank may designate in writing from time to time to the
Company.

 

“LIBOR” shall have the meaning set forth in the Revolving Credit Note.

 

“LIBOR Loan” shall mean the Revolving Credit Loan at such time as they are made
and/or being maintained at a rate of interest based upon LIBOR.

 

“Lien” shall mean any lien (statutory or otherwise), security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing

 

“Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Note, the Security Documents, the Guaranties, and each other agreement executed
in connection with the transactions contemplated hereby or thereby, as each of
the same may hereafter be amended, restated, supplemented or otherwise modified
from time to time.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, operations, property, prospects or condition (financial or otherwise)
of the Company, or (b) the ability of the Company or any Guarantor (if any) to
perform any material obligations under any Loan Document to which it is (or they
are) a party.

 

“Operating Company Subsidiary” shall mean any Subsidiary of the Company which is
not a Real Estate Affiliate.

 

“Net Income” shall mean, for any period, the net income (or net loss) of the
Company for such period determined in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.

 

“Net Worth” shall mean (a) Total Assets less (b) Total Liabilities, in each
case, determined in accordance with Generally Accepted Accounting Principles
applied on a consistent basis and shall be calculated (without duplication) over
the four fiscal quarters immediately preceding the date of calculation thereof.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of the
Company to the Bank, whether now existing or hereafter created, absolute or
contingent, direct or indirect,

 

5

 

 

--------------------------------------------------------------------------------

 

 

due or not, whether created directly or acquired by assignment or otherwise,
arising under or relating to this Agreement, the Revolving Credit Note or any
other Loan Document including, without limitation, all obligations, liabilities
and indebtedness of the Company with respect to the principal of and interest on
the Revolving Credit Loan, and all fees, costs, expenses and indemnity
obligations of the Company hereunder or under any other Loan Document.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Company or any Guarantor of more than 50% of the outstanding
capital stock, membership interest, partnership interest or other similar
ownership interest of a Person which is engaged in a line of business similar to
the business of the Company or such Guarantor (or reasonable extensions thereof)
or the purchase of all or substantially all of the assets owned by such Person;
provided (a) the Bank shall have received a duly executed Guaranty and Security
Agreement, to the extent required to be delivered pursuant to Section 6.12
hereof; (b) the Bank shall have been satisfied that all third party and
governmental consents and approvals, necessary in connection with the
consummation of the Permitted Acquisition, shall have been obtained; (c) the
Bank shall receive evidence reasonably satisfactory to it that the shares or
other interests in the Person, or the assets of the Person, which is the subject
of the Permitted Acquisition are free and clear of all Liens, except Permitted
Liens, including, without limitation, with respect to the acquisition of shares
or other equity interests, free of any restrictions on transfer other than
restrictions applicable to the sale of securities under the federal and state
securities laws and regulations generally; (d) the Bank shall have received the
documentation governing the proposed acquisition, including, without limitation,
the purchase agreement with respect thereto, together with such other additional
documentation or information with respect to the proposed acquisition as the
Bank may reasonably require; (e) no Default or Event of Default shall have
occurred and be continuing immediately prior to or would occur after giving
effect to the acquisition on a pro forma basis and the Bank shall have received
projections and pro forma financial statements showing that no Default or Event
of Default shall have occurred after giving effect to such acquisition; and (f)
the acquisition has either (i) been approved by the Board of Directors or other
governing body of the Person which is the subject of the acquisition or (ii)
been recommended for approval by the Board of Directors or other governing body
of such Person to the shareholders or other members of such Person and
subsequently approved by the shareholders or such members if shareholder or such
member approval is required under applicable law or the by-laws, certificate of
incorporation or other governing instruments of such Person.

 

“Permitted Liens” shall mean the Liens specified in clauses (a) through (m) of
Section 7.01.

 

“Permitted Sale Transaction” shall mean the sale of a Store Property (and the
inventory, equipment, fixtures, and other assets relating thereto) by the
Company and/or any Guarantor, whichever is the owner thereof, to a Franchisee.

 

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership or Governmental Authority.

 

6

 

 

--------------------------------------------------------------------------------

 

 

 

“Plan” shall mean any multi-employer or single-employer plan defined in Section
4001 of ERISA, which covers, or at any time during the five calendar years
preceding the date of this Agreement covered, employees of the Company, any
Guarantor or an ERISA Affiliate on account of such employees’ employment by the
Company, any Guarantor or an ERISA Affiliate.

 

“Prime Rate” shall mean the rate per annum announced by the Bank from time to
time as its prime rate in effect at its principal office, each change in the
Prime Rate shall be effective on the date such change is announced to become
effective.

 

“Real Estate Affiliate” shall mean any Subsidiary to which the Company
transfers, or which the Company establishes for the primary purpose of entering
into and holding, a real estate lease or sublease relating to one or more of the
Store Properties.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Regulatory Change” shall mean, with respect to the Bank, any change after the
Closing Date, in United States federal, state or municipal laws or regulations
(including Regulation D) or any foreign laws or regulations or the adoption or
making after such date of any interpretations, directives or requests applying
to a class of banks including the Bank under any United States federal, state or
municipal laws or regulations or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.     

 

“Rescission Indebtedness” shall mean Indebtedness of the Company as a result of
the $520,000 payment due to be made by the Company on or about April 14, 2007 in
connection with the Company’s rescission of the exercise of rights to purchase
13,000,000 shares and warrants (to purchase shares) of the Company’s common
stock.

“Revolving Credit Commitment” shall mean the Bank’s obligation to make Revolving
Credit Loans to the Company in an aggregate amount not to exceed $2,000,000.

“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Termination Date or
such earlier date as the Revolving Credit Commitment to extend Revolving Credit
Loans shall terminate as provided herein.

 

“Revolving Credit Loan” shall have the meaning specified in Section 2.01.

 

“Revolving Credit Note” shall mean the promissory note of the Company,
substantially in the form of Exhibit A hereto evidence Revolving Credit Loans
made by the Bank hereunder.

 

“Revolving Credit Termination Date” shall mean August 19, 2007.

 

7

 

 

--------------------------------------------------------------------------------

 

 

 

“Security Agreement” shall mean the Security Agreement in the form attached
hereto as Exhibit B to be executed and delivered on the Closing Date by the
Company and each Guarantor and thereafter by each Person who may be required to
execute the same pursuant to Section 6.12, as each of the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Trademark Collateral Security Agreement and each other collateral security
document delivered to the Bank hereunder.

 

“Solvent” shall mean, with respect to any Person, as of the date of
determination thereof that (a) the amount of the present fair market value of
the assets of such Person will, as of such date, exceed the amount of all
liabilities of such Person, contingent or otherwise, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
market value of the assets of such Person will, as of such date, be greater than
the amount that will be required on its debts as such debts become absolute and
matured, (c) such Person will not have, as of such date, an insufficient amount
of capital with which to conduct its business, and (d) such Person will be able
to pay its debts as they mature, in accordance with their respective terms, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Store Properties” and “Store Property” shall mean each of the retail optical
stores leased or subleased by the Company or any of Guarantor (including any
Real Estate Affiliate) with the business and assets (other than real property)
thereof owned and operated by the Company and any Guarantor and any Franchise at
the real properties situated at the locations listed on Schedule 1.01 hereto, as
such schedule may be amended, from time to time, by the Company.

 

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in right of payment to the prior final and indefeasible payment in
full of the Obligations of the Company and/or of Guarantor to the Bank hereunder
and under any other Loan Document on terms satisfactory to, and approved in
writing by, the Bank.

 

“Subsidiaries” shall mean, with respect to any Person, any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is at the time owned or controlled, directly
or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.

 

“Total Assets” means, at a particular date, all amounts which would, in
conformity with GAAP, be included under total assets on a balance sheet of the
Company.

 

“Total Liabilities” shall mean, at a particular date, all amounts which would,
in conformity with GAAP, be included under total liabilities on a balance sheet
of the Company.

 

“Trademark Collateral Security Agreement” shall mean the Trademark Collateral
Security Agreement, in the form attached hereto as Exhibit G to be executed and
delivered on the

 

8

 

 

--------------------------------------------------------------------------------

 

 

Closing Date by the Company, as amended, restated, supplemented or otherwise
modified, from time to time..

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.

 

SECTION 1.02.           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, feminine and the neuter. Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under Generally Accepted Accounting Principles. The term
“including” shall not be limited or exclusive, unless specifically indicated to
the contrary. The word “will” shall be construed to have the same meaning in
effect as the word “shall”. The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole, including the
exhibits and schedules hereto, all of which are by this reference incorporated
into this Agreement.

 

ARTICLE II

REVOLVING CREDIT LOAN

 

                SECTION 2.01.           Revolving Credit Loans.

 

(a)          Subject to the terms and conditions hereof, and relying upon the
representations and warranties set forth herein, the Bank agrees to make loans
(individually a “Revolving Credit Loan” and, collectively, the “Revolving Credit
Loans”) to the Company from time to time, from and including the date hereof to
but excluding the Revolving Credit Termination Date, up to but not exceeding at
any one time outstanding the amount of the Revolving Credit Commitment;
provided, that no Revolving Credit Loan shall be made if, after giving effect to
such Revolving Credit Loan, the Aggregate Outstandings would exceed the
Revolving Credit Commitment in effect at such time. During the Revolving Credit
Commitment Period, the Company may from time to time borrow, repay and reborrow
hereunder on or after the date hereof and prior to the Revolving Credit
Termination Date, subject to the terms, provisions and limitations set forth
herein. The Revolving Credit Loan shall be a LIBOR Loan, subject to Section
3.01(f) hereof.

 

(b)          The Company shall give the Bank irrevocable written notice (or
telephonic notice promptly confirmed in writing) not later than 11:00 a.m., New
York, New York time, on the date of each proposed Revolving Credit Loan under
this Section 2.01. Such notice shall be irrevocable and shall specify (i) the
amount of the proposed borrowing, and (ii) the proposed use of the Revolving
Credit Loan proceeds. Except for borrowings which utilize the full remaining
amount of the Revolving Credit Commitment, each borrowing shall be in an amount
not less than $25,000 or, if greater, whole multiples of $25,000 in excess
thereof. Funding of all Revolving Credit Loans shall be made in accordance with
Section 3.08 of this Agreement.


 

9

 

 


--------------------------------------------------------------------------------

 

 

(c)           The Company shall have the right, upon not less than three
Business Days’ prior written notice to the Bank, to terminate the Revolving
Credit Commitment or from time to time to permanently reduce the amount of the
Revolving Credit Commitment; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Aggregate Outstandings at such time would exceed the Revolving Credit
Commitment as then reduced. Any such reduction shall be in the amount of $25,000
or whole multiples of $25,000 in excess thereof, and shall reduce permanently
the amount of the Revolving Credit Commitment then in effect.

 

(d)          The agreement of the Bank to make Revolving Credit Loans pursuant
to this Section 2.01 shall automatically terminate on the Revolving Credit
Termination Date. Upon such termination, the Company shall immediately repay in
full the principal amount of the Revolving Credit Loans then outstanding,
together with all accrued interest thereon and all other amounts due and payable
hereunder.

 

SECTION 2.02.            Revolving Credit Note. The Revolving Credit Loans made
by the Bank shall be evidenced by the Revolving Credit Note, with appropriate
insertions, duly executed and completed by the Company payable to the order of
the Bank and representing the obligation of the Company to pay the unpaid
principal amount of the Revolving Credit Loans with interest thereon as
prescribed in Section 3.01. The Bank is hereby authorized to record the date and
amount of each Revolving Credit Loan, the date and amount of each payment of
principal thereof, and the principal amount subject thereto and interest rate
with respect thereto in the Bank’s records or on the grid schedule annexed to
the Revolving Credit Note; provided, however, that the failure of the Bank to
set forth each payment and other information shall not in any manner affect the
obligation of the Company to repay the Revolving Credit Loans. The Revolving
Credit Note, the grid schedule and the books and records of the Bank shall
constitute presumptive evidence of the information so recorded absent manifest
error. The Revolving Credit Note shall (a) be dated the date hereof, (b) be
stated to mature on the Revolving Credit Termination Date and (c) bear interest
on the unpaid principal amount thereof from time to time outstanding as provided
herein. The Revolving Credit Loans shall be further subject to the terms and
conditions set forth in the Revolving Credit Note.

 

ARTICLE III

PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;

FEES AND PAYMENTS


SECTION 3.01.            Interest Rate.


(a)         The Revolving Credit Loans shall bear interest for the period from
the date thereof on the unpaid principal amount thereof at a fluctuating rate
per annum equal to LIBOR plus two and three-quarters percent (2.75%), subject to
the terms and conditions of the Revolving Credit Note.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default the outstanding principal amount of the Revolving Credit Loans
(excluding any defaulted payment of principal accruing interest in accordance
with clause (c) below), shall, at the option of the Bank, bear interest payable
on demand at a rate of interest 3% per annum in excess of the interest rate
otherwise then in effect.

 

 

10

 

 


--------------------------------------------------------------------------------

 

 

 

(c)          If the Company shall default in the payment of the principal of or
interest on the Revolving Credit Loan or any other amount becoming due
hereunder, the Company shall pay interest on such defaulted amount accruing from
the date of such default (without reference to any period of grace) up to and
including the date of actual payment (after as well as before judgment) at a
rate of 3% per annum in excess of the interest rate otherwise in effect.

 

(d)          Anything in this Agreement or in the Revolving Credit Note to the
contrary notwithstanding, the obligation of the Company to make payments of
interest shall be subject to the limitation that payments of interest shall not
be required to be paid to the Bank to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to the Bank
limiting the rates of interest that may be charged or collected by the Bank. In
each such event payments of interest required to be paid to the Bank shall be
calculated at the highest rate permitted by applicable law until such time as
the rates of interest required hereunder may lawfully be charged and collected
by the Bank. If the provisions of this Agreement or the Revolving Credit Note
would at any time otherwise require payment by the Company to the Bank of any
amount of interest in excess of the maximum amount then permitted by applicable
law, the interest payments to the Bank shall be reduced to the extent necessary
so that the Bank shall not receive interest in excess of such maximum amount.

 

(e)          Interest on the Revolving Credit Loan shall be payable in arrears
on each Interest Payment Date and shall be calculated on the basis of a year of
360 days and shall be payable for the actual days elapsed. Any rate of interest
on the Revolving Credit Loans or other Obligations which is computed on the
basis of the Prime Rate shall change when and as the Prime Rate changes in
accordance with the definition thereof. Each determination by the Bank of an
interest rate or fee hereunder shall, absent manifest error, be conclusive and
binding for all purposes.

 

(f)           Notwithstanding any other provision in this Agreement, in the
event that it becomes unlawful for the Bank to honor its obligation to make or
maintain LIBOR Loans or the Bank is unable to make or maintain LIBOR Loans
hereunder, then the Bank shall promptly notify the Company thereof and (a) the
commitment of the Bank to make and to continue LIBOR Loans shall forthwith be
cancelled for the duration of such illegality and (b) the Loans then outstanding
as LIBOR Loans shall be converted automatically to Prime Rate Loans within such
earlier period as may be required by law.

 

SECTION 3.02.            Use of Proceeds. The proceeds of the Revolving Credit
Loans shall be used for to fund (a) the purchase price payable in connection
Permitted Acquisitions in accordance with Section 7.06 hereof and (b) general
working capital needs of the Company.

 

 

SECTION 3.03.             Prepayments.


(a)            Subject to the requirements set forth in the Revolving Credit
Note, the Company may at any time and from time to time prepay the then
outstanding Revolving Credit

 

11

 

 


--------------------------------------------------------------------------------

 

 

Loans, in whole or in part, without premium or penalty, upon written notice to
the Bank (or telephonic notice promptly confirmed in writing) not later than,
11:00 a.m. New York, New York time one Business Day before the date of
prepayment. Each notice shall be irrevocable and shall specify the date and
amount of prepayment. If such notice is given, the Company shall make such
prepayment on the date and the amount specified in such notice. Each partial
prepayment pursuant to this Section 3.03 shall be in a principal amount of
$25,000 or whole multiples of $25,000 in excess thereof.

 

(b)          Each prepayment pursuant to this Section 3.03 shall be accompanied
by accrued interest to the date prepaid on the amount prepaid and all amounts,
if any, due pursuant to Section 3.03 hereof.

 

 

SECTION 3.04.

Additional Costs.

 

(a)          The Company shall pay to the Bank, from time to time, within ten
(10) Business Days of receipt by the Company of the written demand of the Bank
such amounts as the Bank may reasonably determine to be necessary to compensate
it for any additional costs actually incurred by the Bank which it reasonably
determines are attributable to its obligation to make the Revolving Credit Loans
hereunder, or any reduction in any amount receivable by the Bank hereunder in
respect of the Revolving Credit Loans or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change which: (i) changes the basis of
taxation of any amounts payable to the Bank under this Agreement or the
Revolving Credit Note in respect of the Revolving Credit Loan or obligations
(other than taxes imposed on the overall net income of the Bank for any of such
obligations by the jurisdiction in which the Bank has its principal office or
lending office); or (ii) imposes or modifies any reserve, special deposit,
deposit insurance or assessment, minimum capital, capital ratio or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, the Bank (including the Revolving Credit
Loan); or (iii) imposes any other condition affecting this Agreement or the
Revolving Credit Note (or any of such extensions of credit or liabilities) and
the Bank’s obligations with respect thereto. The Bank will give notice to the
Company in writing of any event occurring after the date of this Agreement which
will entitle the Bank to compensation pursuant to this Section 3.04(a) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation.

 

(b)          Without limiting the effect of the foregoing provisions of this
Section 3.04 (but without duplication), the Company shall pay to the Bank, from
time to time, on written request such amounts as the Bank may reasonably
determine to be necessary to compensate the Bank for any costs which it
reasonably determines are attributable to the maintenance by it or any of its
Subsidiaries pursuant to any law or regulation of any jurisdiction or any
interpretation, directive or request (whether or not having the force of law and
whether in effect on the date of this Agreement or thereafter) of any court or
governmental or monetary authority, of capital in respect of the Revolving
Credit Loan or other Obligations hereunder (such compensation to include,
without limitation, an amount equal to any reduction in return on assets or
equity of the Bank to a level below that which it could have achieved but for
such law, regulation, interpretation, directive or request). The Bank will
notify the Company in writing, if it is entitled to compensation pursuant to
this Section 3.04(b) as promptly as practicable after it determines to request
such compensation.

 

(c)          Determinations and allocations by the Bank for purposes of this
Section 3.04 of the effect of any Regulatory Change pursuant to subsection (a),
or of the effect of capital maintained pursuant to subsection (b), on its costs
of making or maintaining the Revolving Credit Loan or its obligation to make the
Revolving Credit Loan, or on amounts receivable by, or the rate of return to, it
in respect of the Revolving Credit Loans, and of the additional amounts required
to compensate the Bank under this Section 3.04, shall be conclusive, absent
manifest error, if such determination is made reasonably by the Bank and in good
faith.

 

12

 

 


--------------------------------------------------------------------------------

 

(d)          The Bank shall furnish to the Company a written explanation of the
Regulatory Change and calculations, in reasonable detail, setting forth the
Bank’s determination of any such Additional Costs pursuant to this Section 3.04.

 

(e)         The Company shall further pay to the Bank such amounts as may be
required pursuant to the Revolving Credit Note.

 

SECTION 3.05.            Survival. The indemnities and other obligations set
forth in Section 3.04 shall survive payment in full of all Revolving Credit
Loans or extensions of credit made pursuant to this Agreement and the Revolving
Credit Termination Date.    

 

SECTION 3.06.           Fees. The Company shall pay to the Bank a commitment fee
of $15,000, payable as follows: $7,500, on the Closing Date and $7,500 on the
first anniversary of the Closing Date.

 

SECTION 3.07.           Payments Generally. All payments under this Agreement or
the Revolving Credit Note, shall be made in Dollars in immediately available
funds to the Bank not later than 1:00 p.m. New York City time on the relevant
dates specified above (each such payment made after such time on such due date
is to be deemed to have been made on the next succeeding Business Day), to the
Bank’s office at 401 Broad Hollow Road, Melville, New York 11747. The Company
will notify the Bank of any payment pursuant to the provisions of this Section
3.05 at the same time it makes any such payment. The Bank may (but shall not be
obligated to) debit the amount of any such payment to any ordinary deposit
account of the Company with the Bank. The Bank agrees to provide the Company
prompt written notice of any such debit which notice shall indicate how such
debited amount was applied by the Bank. The Company shall, at the time of making
each payment under this Agreement or the Revolving Credit Note, specify to the
Bank the principal or other amount payable by the Company under this Agreement
or the Revolving Credit Note to which such payment is to be applied; provided,
however, that in the event that the Company fails to so specify, or if a Default
or an Event of Default has occurred and is continuing, the Bank shall apply such
payment as it may elect in its sole discretion. If the due date of any payment
under this Agreement or the Revolving Credit Note would otherwise fall on a day
which is not a Business Day, such date shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension.


13

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES


In order to induce the Bank to enter into this Agreement and to make the
Revolving Credit Loans hereunder, the Company represents and warrants to the
Bank that:

 

SECTION 4.01.           Organization, Powers. The Company (a) is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of New York, (b) has the corporate power and authority to own or lease its
properties and to carry on its business as now being conducted, (c) is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification except where the failure to be so qualified would not have a
Material Adverse Effect, (d) has the corporate power to execute, deliver and
perform each of the Loan Documents to which it is a part y, (e) has the power to
borrow hereunder and to execute and deliver the Revolving Credit Note, and (f)
is in compliance in all material respect with all applicable federal, state and
local laws, rules and regulations. Each Guarantor (a) is a corporation, limited
liability company or limited partnership duly organized or formed, as
applicable, validly existing and in good standing under the laws of the state of
its incorporation or formation, (b) has the power and authority to own or lease
its properties and to carry on its business as now being conducted, (c) is duly
qualified to do business in every jurisdiction wherein the conduct of its
business or the ownership of its properties are such as to require such
qualification, (d) has the power to execute, deliver and perform each of the
Loan Documents to which it is a party, and (e) is in compliance in all material
respect with all applicable federal, state and local laws, rules and
regulations.

 

SECTION 4.02.          Authorization of Borrowing, Enforceable Obligations. The
execution, delivery and performance by the Company of this Agreement, and the
other Loan Documents to which it is a party, and the borrowing and the other
extensions of credit to the Company hereunder, and the execution, delivery and
performance of each Guarantor of the Loan Documents to which such Guarantor is a
party, (a) have been duly authorized by all requisite corporate or limited
liability company action, as the case may be, (b) will not violate, in any
material respect, or require any consent (other than consents as have been made
or obtained and which are in full force and effect) under (i) any provision of
law applicable to the Company or any Guarantor, any rule or regulation of any
Governmental Authority, or the Articles of Formation or Operating Agreement or
the other organizational documents of the Company or any Guarantor, or (ii) any
order of any court or other Governmental Authority binding on the Company or any
Guarantor or any indenture, agreement or other instrument to which the Company
is a party, or by which the Company or any Guarantor or any of its property is
bound, and (c) will not be in conflict with, result in a breach of or constitute
(with due notice and/or lapse of time) a default under, any such indenture,
agreement or other instrument, or result in the creation or imposition of any
Lien, of any nature whatsoever upon any of the property or assets of the Company
or Guarantor other than as contemplated by this Agreement or the other Loan
Documents. This Agreement and each other Loan Document to which the Company and
any Guarantor is a party constitutes a legal, valid and binding obligation of
the Company and such Guarantor, as the case may be, enforceable against the
Company and such Guarantor, as the case may be, in accordance with its terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
reorganization, moratorium, insolvency and similar laws affecting creditors’
rights generally or by equitable principles of general application, regardless
of whether considered in a proceeding in equity or at law.

 

14

 

 


--------------------------------------------------------------------------------

 

 

creditors’ rights generally or by equitable principles of general application,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 4.03.            Litigation.




(a)          There are no actions, suits or proceedings (whether or not
purportedly on behalf of the Company or any Guarantor) pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Guarantor at law or in equity or before or by any Governmental Authority, which
involve any of the transactions contemplated herein or which could reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Neither the Company nor any Guarantor is in default with respect to
any judgment, writ, injunction, decree, rule or regulation of any Governmental
Authority which could reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 4.04.            Agreements. Neither the Company nor any Guarantor is a
party to any agreement or instrument or subject to any charter or other
corporate restriction or any judgment, order, writ, injunction, decree or
regulation which could reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Guarantor is in default (following the expiration of
any applicable cure and/or grace period) in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party, which default could reasonably
be expected to have a Material Adverse Effect.

 

SECTION 4.05.           Compliance with ERISA. Each ERISA Plan is in compliance
in all material respects with ERISA; no ERISA Plan is insolvent or in
reorganization (as defined in Section 4241 of ERISA), no ERISA Plan has an
Unfunded Current Liability in excess of $25,000 in the aggregate, and no Plan
has an accumulated or waived funding deficiency within the meaning of Section
412 of the Code; neither the Company nor any ERISA Affiliate has incurred any
material liability to or on account of an ERISA Plan pursuant to Section 515,
4062, 4063, 4064, 4201 or 4204 of ERISA or reasonably expects to incur any
liability under any of the foregoing sections on account of the prior
termination of participation in or contributions to any such Plan; no
proceedings have been instituted to terminate any ERISA Plan; no condition
exists which could reasonably be expected to present a risk to the Company or
any ERISA Affiliate of incurring a liability to or on account of an ERISA Plan
pursuant to the foregoing provisions of ERISA and the Code in excess of $100,000
in the aggregate; and no lien imposed under the Code or ERISA on the assets of
the Company or any of its ERISA Affiliates exists or to the knowledge of the
Company is likely to arise on account of any ERISA Plan.

 

 

SECTION 4.06.

Federal Reserve Regulations; Use of Proceeds

 

(a)          Neither Company nor any Guarantor is engaged principally in, nor
has as one of its important activities, the business of extending credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended from time to time).

 

15

 

 


--------------------------------------------------------------------------------

 

 

(b)          No part of the proceeds of the Revolving Credit Loans and no other
extension of credit hereunder will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or to carry
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock, or to refund indebtedness originally incurred for such
purposes, or (ii) for any purpose which violates or is inconsistent with the
provisions of Regulation T, U, or X of the Board of Governors of the Federal
Reserve System.

 

(c)          The proceeds of the Revolving Credit Loan shall be used solely for
the purposes permitted under Section 3.02.

 

 

SECTION 4.07.            Approvals. Except for filings of UCC-1 financing
statements and other actions necessary to perfect the Liens created by the
Security Documents, no registration with or consent or approval of, or other
action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by the
Company or any Guarantor or with the execution and delivery of the other Loan
Documents to which it is a party or, with respect to the Company, the borrowing
and each other extension of credit hereunder, other than registrations, consents
and approvals received prior to the date hereof and disclosed to the Bank and
which are in full force and effect, or such registrations, consents or approvals
the failure of which to obtain would not have a Material Adverse Effect.

 

SECTION 4.08.            Hazardous Materials. Except as may be relevant with
respect to the matters set forth on Schedule 4.08, and except for such
non-compliance or violations which, in the aggregate, would not cause a Material
Adverse Effect, the Company and each Guarantor is in compliance in all material
respects with all applicable Environmental Laws and the Company has not used
Hazardous Materials on, from, or affecting any property now owned or occupied or
hereafter owned or occupied by the Company or any Guarantor in any manner which
violates any applicable Environmental Law. Except as may be relevant with
respect to the matters set forth on Schedule 4.08, and except for such
non-compliance or violations which, in the aggregate, would not cause a Material
Adverse Effect, to the best actual knowledge of any officer of the Company, no
prior owner of any such property or any tenant, subtenant, prior tenant or prior
subtenant have used Hazardous Materials on, from, or affecting such property in
any manner which violates any applicable Environmental Law.

 

SECTION 4.09.          Investment Company Act. Neither the Company nor any
Guarantor is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 4.10.           No Default. No Default or Event of Default has occurred
and is continuing.

 

SECTION 4.11.           Permits and Licenses. The Company and each Guarantor
each have all permits, licenses, certifications, authorizations and approvals
required for it lawfully to own and operate their respective businesses except
those the failure of which to have could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

 

16

 

 


--------------------------------------------------------------------------------

 

 

SECTION 4.12.           Compliance with Law. The Company and each Guarantor are
in compliance, with all laws, rules, regulations, orders and decrees which are
applicable to the Company or such Guarantor, or to any of their respective
properties, which the failure to comply with could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.13.           Security Documents. Each Security Document shall
constitute a valid and continuing lien on and security interest in the
Collateral referred to in such Security Agreement in favor of the Bank, which
shall be, upon filing of the UCC-1 financing Statements delivered on the Closing
Date on behalf of the Company and the Guarantors, at the offices in the
appropriate jurisdictions prior to all Liens (other than Permitted Liens).

 

SECTION 4.14.            Disclosure. Neither this Agreement, any other Loan
Document, nor any other document, certificate or written statement furnished to
the Bank, or the Bank by or on behalf of the Company or any Guarantor for use in
connection with the transactions contemplated by this Agreement contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which they were made.

 

 

SECTION 4.15.

Financial Condition; Taxes.

 

(a)          The Company have heretofore furnished to the Bank (i) the audited
balance sheet of the Company and the related statements of income, retained
earnings and cash flow of the Company, audited by Miller, Ellin & Company,
independent certified accountants for the fiscal year ended December 31, 2004,
and (ii) the management-prepared balance sheet of Company and the related
statements of income, retained earnings and cash flow of Company for the three
month period ended March 30, 2005. Such financial statements were prepared in
conformity with GAAP and fairly present the financial position and results of
operations of Company as of the date of such financial statements and for the
periods to which they relate and, since December 31, 2004, no material adverse
change in the business, operations, prospects or assets or condition (financial
or otherwise) of the Company has occurred. The Company shall deliver to the Bank
a certificate by the President or Chief Financial Officer of the Company to that
effect on the Closing Date. There are no obligations or liabilities contingent
or otherwise, of the Company which are not reflected on such statements.

 

 

(b)

The Company is Solvent.

 

(c)           The Company has filed or caused to be filed all federal, state and
local tax returns which are required to be filed, and has paid or has caused to
be paid all taxes shown on said returns and all other taxes assessed against it
to the extent that such taxes have become due, except taxes which are being
contested in good faith and which are reserved against in accordance with GAAP.

 

SECTION 4.16.            Subsidiaries. The Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 4.16 annexed hereto.

 

17


--------------------------------------------------------------------------------

 

 

ARTICLE V

CONDITIONS OF LENDING

 

SECTION 5.01.           Conditions to Initial Extension of Credit. The
obligation of the Bank to make the initial Revolving Credit Loan is subject to
the following conditions precedent:

 

(a)          Revolving Credit Note. On or prior to the Closing Date, the Bank
shall have received the Revolving Credit Note duly executed by the Company.

 

(b)          Security Documents and Guaranty. On or prior to the Closing Date,
the Bank shall have received the Security Documents duly executed by the Company
and each Guarantor (together with UCC-1 financing statements required pursuant
to the Security Agreement and copies of all notes payable to the Company) and
the Guaranty, duly executed by the Guarantors.


(d)           Opinion of Counsel. On or prior to the Closing Date, the Bank
shall have received a written opinion of counsel to the Company, dated the
Closing Date and addressed to the Bank, substantially in the form of Exhibit E
attached hereto.

 

(e)          Supporting Documents. On or prior to the Closing Date, the Bank
shall have received (i) a certificate of good standing for the Company from the
secretary of state of the state of its organizational jurisdiction dated as of a
recent date; (ii) copies of the Certificate of Incorporation and By-laws of the
Company, certified by the Secretary of the Company; and (iii) a certificate of
an authorized officer or a member of the Company dated the Closing Date and
certifying: (x) that attached thereto is a true and correct copy of the
Certificate of Incorporation and By-laws of the Company, (y) that attached
thereto is a true and correct copy of the resolutions adopted by the members or
Board of Directors of the Company, authorizing the execution, delivery and
performance of each of the Loan Document to which it is a party, and (z) the
incumbency and specimen signature of each officer or member of the Company
executing the Loan Documents on behalf of the Company; and (v) such other
documents as the Bank may reasonably request.

 

(f)           Insurance. On or prior to the Closing Date, the Bank shall have
received a certificate or certificates of insurance from an independent
insurance broker or brokers confirming the insurance required to be maintained
pursuant to Section 6.01 hereof.

 

(g)          Fees and Expenses. On or prior to the Closing Date, the Bank shall
have received reimbursement of expenses in accordance with Section 9.03(b).

 

(h)          No Litigation. There shall exist no action, suit, investigation,
litigation or proceeding affecting the Company pending or, to the knowledge of
the Company or such Guarantor, threatened before any court, governmental agency
or arbiter that could reasonably be expected to be adversely determined against
the Company and, if so adversely determined, could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(i)           Consents and Approvals. All governmental and third party consents
and approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents shall have been obtained (without the
imposition of any conditions that are not acceptable to the Bank) and shall
remain in effect, and no law or regulation shall be applicable, that in the
judgment of the Bank, imposes materially adverse conditions upon the
transactions contemplated hereby.

 

18

 


--------------------------------------------------------------------------------

 

 

 

(j)

Intentionally Omitted.

 

(k)          Completion of Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents, shall be reasonably
satisfactory in form and substance to the Bank and its counsel.

 

(l)         Other Information, Documentation. The Bank shall have received such
other and further information and documentation as any of them may reasonably
require, including, but not limited to, any information or documentation
relating to compliance by the Company with the requirements of all Environmental
Laws.

 

SECTION 5.02.           Conditions to All Extensions of Credit. The obligation
of the Bank to make each Revolving Credit Loan hereunder, including, without
limitation, the initial Revolving Credit Loan, is subject to the conditions
precedent set forth in Section 5.01, to the extent applicable, and the following
conditions precedent:

 

(a)          Representations and Warranties. The representations and warranties
by the Company pursuant to this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the Borrowing Date for
such Loan, with the same effect as though such representations and warranties
had been made on and as of such date unless such representation is as of a
specific date, in which case, as of such date.

 

(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on the Borrowing Date for such Revolving Credit Loan or will
result after giving effect to the Revolving Credit Loan requested.

 

(c)          Availability. After giving effect to any requested Revolving Credit
Loan, the Aggregate Outstandings shall not exceed the Revolving Credit
Commitment then in effect.

 

Each borrowing hereunder shall constitute a representation and warranty of the
Company that the statements contained in clauses (a), (b), and (c) of Section
5.02 are true and correct on and as of the Borrowing Date.

 

19

 

 


--------------------------------------------------------------------------------

 

 

 



ARTICLE VI

AFFIRMATIVE COVENANTS

 

The Company covenants and agrees with the Bank that so long as the Commitments
remain in effect, or any of the principal of, or interest on, the Revolving
Credit Note or any other Obligations hereunder shall be unpaid, it will, and
will cause each Guarantor (if any) to:

 

SECTION 6.01.           Existence, Properties, Insurance. Do or cause to be done
all things necessary to preserve and keep in full force and effect its
corporate, partnership or limited liability company, as applicable, existence,
rights and franchises and comply in all material respects with all laws
applicable to it; at all times maintain, preserve and protect all franchises and
trade names and preserve all of its property, in each case, material to its
business and keep the same in good repair, working order and condition and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, replacements, betterments and improvements thereto so that the
business carried on in connection therewith may be properly and advantageously
conducted in the ordinary course at all times; and at all times maintain
insurance covering its assets and its businesses with financially sound and
reputable insurance companies or associations in such amounts and against such
risks (including, without limitation, hazard, business interruption, public
liability and product liability) as are usually carried by companies engaged in
the same or similar business, which insurance shall include those policies
listed on Schedule 6.01 hereof. Each such policy of insurance shall provide for
at least thirty (30) days’ prior written notice to the Bank of any modification
or cancellation of such policies and shall name the Bank as additional insured
and loss payee. The Company shall provide to the Bank promptly upon receipt
thereof evidence of the annual renewal of each such policy.

 

SECTION 6.02.            Payment of Indebtedness and Taxes. (a) Pay all
indebtedness and obligations, now existing or hereafter arising, as and when due
and payable except in the case of Subordinated Debt to the extent payment is
blocked by the applicable subordination provisions and except where (i) the
validity or amount thereof is being contested in good faith and by appropriate
proceedings, which proceedings shall include good faith negotiations, (ii) the
Company or any Guarantor has set aside on its books adequate reserves with
respect thereto in accordance with Generally Accepted Accounting Principles, and
(iii) the failure to make such payment pending such contest could not reasonably
be expected to have a Material Adverse Effect, and (b) pay and discharge or
cause to be paid and discharged, when due, all taxes, assessments and government
charges or levies imposed upon it or upon its income and profits, or upon any of
its property, real, personal or mixed, or upon any part thereof, before the same
shall become in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might become a lien or charge upon such
properties or any part thereof; provided, however, that neither the Company nor
any Guarantor shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Company or such Guarantor, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with Generally Accepted
Accounting Principles with respect to any such tax, assessment, charge, levy or
claim so contested; further, provided that, subject to the foregoing proviso,
the Company and each Guarantor will pay or cause to be paid all such

 

20

 

 


--------------------------------------------------------------------------------

 

 

taxes, assessments, charges, levies or claims upon the commencement of
proceedings to foreclose any lien which has attached as security therefor.

 

 

SECTION 6.03.

Financial Statements, Reports, etc. Furnish to the Bank:

 

(a)          as soon as available, but in any event within 120 days after the
end of each fiscal year of the Company, a copy of the audited balance sheet of
the Company as of the end of such year and the related audited statements of
income, shareholders equity and cash flow for such year, setting forth in each
case in comparative form the respective figures as of the end of and for the
previous fiscal year, and accompanied by a report thereon of an independent
certified public accounting firm of nationally recognized standing selected by
the Company and reasonably satisfactory to the Bank (the “Auditor”), which
report shall be unqualified, prepared in accordance with Generally Accepted
Accounting Principles, applied on a consistent basis, and with respect to the
statements referred to in clause (ii), accompanied by a certificate to that
effect executed by the Chief Financial Officer or President;

 

(b)          as soon as available, but in any event not later than 60 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a copy of the unaudited interim balance sheet of the Company as of the
end of each such quarter and the related unaudited interim statements of income,
shareholders equity and cash flow for such quarter and the portion of the fiscal
year through such date and setting forth in each case in comparative form the
respective figures for the corresponding date and period in the previous fiscal
year, in each case prepared by the Auditor on a compilation basis in accordance
with Generally Accepted Accounting Principles, applied on a consistent basis,
and accompanied by a certificate to that effect executed by the Auditor (except
that, in the case of any interim financial statements, such financial statements
may be condensed and may not contain all of the note information required by
Generally Accepted Accounting Principles and may be subject to normal and
recurring year-end audit adjustments), together with a comparison of actual
results to the projections prepared by the Company and delivered to the Bank for
the relevant period;

 

(c)          a certificate prepared and signed by the Auditor with each delivery
required by clause (a) and (b) and a certificate prepared and signed by the
Chief Financial Officer or President with each delivery required by clauses (a)
and (b) of this Section 6.03, as to whether or not, as of the close of such
preceding period and at all times during such preceding period, the Company was
to its knowledge in compliance with all the material provisions in this
Agreement, showing (with respect to the delivery of the financial statements
referred to in clauses (a) and (b) of this Section 6.03) computation of
financial covenants and quantitative negative covenants, and if the Auditor or
Chief Financial Officer or President, as the case may be, shall have obtained
knowledge of any default in such compliance or notice of such default, it shall
disclose in such certificate such default or defaults or notice thereof and the
nature thereof, whether or not the same shall constitute a Default or an Event
of Default hereunder;

 

(d)          at all times indicated in clause (a) above, a copy of the
management letter, if any, prepared by the Auditor;

 

(e)          as soon as available, but in any event within 15 days after the end
of each fiscal year of the Company, an aging schedule of their respective
accounts payables, current as of

 

21

 

 


--------------------------------------------------------------------------------

 

 

the last day of the immediately preceding fiscal quarter certified by the Chief
Financial Officer or President of the Company and in form, substance and detail
reasonably acceptable to the Bank;

 

(f)          as soon as available, but in any event within 15 days after the end
of the second fiscal quarter and of each fiscal year of the Company, an aging
schedule of the Company’s accounts receivable and notes receivable an aging
schedule of their respective accounts payables, each current as of the last day
of the immediately preceding fiscal quarter certified by the Chief Financial
Officer or President of the Company and in form, substance and detail reasonably
acceptable to the Bank;

 

(g)          promptly after filing thereof, copies of all financial statements
and reports that the Company sends to its shareholders, and copies of all
regular, periodic and special financial information (including, Forms 8-k),
proxy materials, reports and other information which the Company shall file with
the Securities and Exchange Commission;

 

(h)          promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in any adverse
action against the Company or any Guarantor to be taken by such agency that
would result in a Material Adverse Effect.

 

(i)           promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of the
Company or any Guarantor as the Bank may reasonably request.

 

SECTION 6.04.            Books and Records; Access to Premises. Keep adequate
records and proper books of record and account in which complete entries will be
made in a manner to enable the preparation of financial statements in accordance
with Generally Accepted Accounting Principles, and which shall reflect all
financial transactions of the Company and the Guarantors. At any time during
normal business hours, and upon reasonable prior notice unless Default or Event
of Default has occurred and is then continuing, permit the Bank or any agents or
representatives thereof, in coordination with the Bank, to examine and make
copies of and abstracts from the books and records of such information which the
Bank deems is necessary or desirable (including, without limitation, the
financial records of the Company and the Guarantors) and to visit the properties
of the Company or any Guarantor and to discuss the affairs, finances and
accounts of the Company or any Guarantor with any of their respective Executive
Officers or the Company’s independent accountants and to conduct, at the
Company’s expense, such audits (including, without limitation, field audits of
the Company and the Guarantors’ collateral and their respective books and
records, as the Bank shall deem necessary in its sole discretion.

 

SECTION 6.05.            Notice of Adverse Change. Promptly notify the Bank in
writing of (a) any change in the business or the operations of the Company or
any Guarantor which could reasonably be expected to have a Material Adverse
Effect, and (b) any information which indicates that any financial statements
which are the subject of any representation contained in this Agreement, or
which are furnished to the Bank pursuant to this Agreement, fail to

 

22

 

 


--------------------------------------------------------------------------------

 

 

accurately, present in any material respect, as of the date thereof and for the
period covered thereby, the financial condition and results of operations
purported to be presented therein, disclosing the nature thereof.

 

SECTION 6.06.           Notice of Default. Promptly notify the Bank of any
Default or Event of Default which, to the knowledge of the Company or any
Guarantor, shall have occurred, which notice shall include a written statement
as to such occurrence, specifying the nature thereof and the action (if any)
which is proposed to be taken with respect thereto.

 

SECTION 6.07.           Notice of Litigation. Upon obtaining actual knowledge
thereof, promptly notify the Bank of any action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency which,
if adversely determined against the the Company or any Guarantor on the basis of
the allegations and information set forth in the complaint or other notice of
such action, suit or proceeding, or in the amendments thereof, if any, could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.08.            Notice of Default in Other Agreements. Promptly notify
the Bank of any default (following the expiration of any applicable cure and/or
grace period) in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which the Company or any Guarantor is a party which default could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.09.            Notice of ERISA Event. The Company shall promptly
deliver to the Bank a certificate of the Chief Financial Officer of the Company
setting forth details as to the occurrence and the action, if any, which the
Company, a Guarantor or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given to or filed with or
by the Company, such Guarantor, ERISA Affiliate, the PBGC, a Plan participant or
the Plan administrator, with respect thereto: that a Reportable Event has
occurred with respect to a Plan, that an accumulated funding deficiency (as
defined in Section 412 of the Code) has been incurred or an application may be
or has been made to the Secretary of the Treasury for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code with
respect to a Plan that is a single employer plan (within the meaning of Section
4001(a)(15) of ERISA), that a Plan has been terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA, that one or more Plans that are
Single Employer Plans (within the meaning of Section 4001(a)(15) of ERISA) have
an Unfunded Current Liability in excess of $100,000 in the aggregate, that
proceedings may be or have been instituted to terminate a Plan, that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan, or that the Company, any Guarantor or any
ERISA Affiliate will incur any liability (including any contingent or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA. Upon request of the Bank,
the Company will deliver to the Bank a complete copy of the annual report (Form
5500) of each Plan that is a single employer Plan (within the meaning of Section
4001(a)(15) of ERISA), filed with the Internal Revenue Service. In addition to
any certificates or notices delivered to the Bank pursuant to the first sentence
hereof, copies of annual reports and any other notices received by the Company
or any Guarantor required to be delivered to the Bank hereunder shall be
delivered to the Bank no later than ten days after the later of the date such
report or notice has

 

23

 

 


--------------------------------------------------------------------------------

 

 

been filed with the Internal Revenue Service or the PBGC, given to Plan
participants or received by the Company or a Guarantor.

 

SECTION 6.10.           Notice of Environmental Law Violations. Promptly notify
the Bank of the Company’s or any Guarantor’s receipt of any notice of an action,
suit, and proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, pending against
the Company or any Guarantor relating to any alleged violation of any
Environmental Law which, if adversely adjudicated against the Company or such
Guarantor, could reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.11.           Compliance with Applicable Laws. Comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority, the failure to comply with could reasonably be expected
to have a Material Adverse Effect, including, without limitation, the rules and
regulations of the Board of Governors of the Federal Reserve System and the
Federal Deposit Insurance Corporation.

 

SECTION 6.12.           Subsidiaries Transferees of Company Capital Stock. Give
the Bank prompt written notice of (i) the creation, establishment or
acquisition, in any manner, of any Subsidiary of the Company not existing on the
Closing Date or (ii) the acquisition by the Company of any material assets not
otherwise acquired in the ordinary course of its business. The Company or a
Subsidiary of the Company, as appropriate, shall cause each such Subsidiary
which is an Operating Company Subsidiary to execute a Guaranty and a Security
Agreement in favor of the Bank concurrently with the creation, establishment or
acquisition of such Operating Company Subsidiary or the acquisition of such
assets by the Company and a joinder agreement with respect to the Security
Agreement and, in connection therewith, shall provide to the Bank the supporting
documents as the Bank may reasonably request together with a favorable written
opinion of counsel to such Operating Company Subsidiary addressed to the Bank
with respect to the incorporation thereof and related matters, substantially in
the form of Exhibit E hereto.

 

SECTION 6.13.           Environmental Laws. Comply, in all material respects,
with the requirements of all Environmental Laws, provide to the Bank all
documentation in connection with such compliance that the Bank may reasonably
request, and defend, indemnify, and hold harmless the Bank and its employees,
agents, officers, and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs, or expenses of
whatever kind or nature, known or unknown, contingent or otherwise, arising out
of, or in any way related to, (a) the presence, disposal, or release of any
Hazardous Materials on any property at any time owned or occupied by the Company
or Guarantor; (b) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials;
(c) any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Materials, and/or (d) any violation of applicable
Environmental Laws, including, without limitation, reasonable attorney and
consultant fees, investigation and laboratory fees, court costs, and litigation
expenses.

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

24

 

 


--------------------------------------------------------------------------------

 

 

 

The Company covenants and agrees with the Bank that so long as the Commitments
remain in effect or any of the principal of or interest on the Revolving Credit
Note or any other Obligations hereunder shall be unpaid, it will not, and will
not cause or permit any Guarantor (if any), directly or indirectly, to:

 

SECTION 7.01.            Liens. Incur, create, assume or suffer to exist any
Lien on any of its assets now or hereafter owned, other than:

 

(a)          Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or which are being contested in good faith by
appropriate proceedings, provided, however, that adequate reserves with respect
thereto are maintained on the books of the Company or the Guarantors in
accordance with Generally Accepted Accounting Principles;

 

(b)          carriers’, warehousemens’, mechanics’, suppliers’ or other like
Liens arising in the ordinary course of business and not overdue for a period of
more than 30 days or which are being contested in good faith by appropriate
proceedings in a manner which will not jeopardize or diminish the interest of
the Bank in any of the collateral subject to the Security Documents;

 

(c)          Liens incurred or deposits to secure the performance of tenders,
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety, performance and appeal bonds, and other obligations of
similar nature incurred in the ordinary course of business;

 

(d)          any attachment, judgment or similar Lien arising in connection with
any court or governmental proceeding provided that the execution or other
enforcement of such Lien is effectively stayed;

 

(e)          easements, rights of way, restrictions and other similar charges or
encumbrances which in the aggregate do not interfere in any material respect
with the occupation, use and enjoyment by the Company or any Guarantors of the
property or assets encumbered thereby in the normal course of their respective
business or materially impair the value of the property subject thereto;

 

(f)           deposits under workmen’s compensation, unemployment insurance and
social security laws;

 

(g)          liens and other security interests granted to the Bank under this
Agreement or any other Loan Document;

 

(h)          purchase money liens for fixed or capital assets including
obligations with respect to Capital Leases; provided in each case (i) no Default
or Event of Default shall have occurred and be continuing as of the date of
incurrence thereof or shall occur after giving effect to such lien, (ii) such
purchase money lien does not exceed 100% of the purchase price of, and encumbers
only, the property acquired, or if such purchase money lien relates to purchase
money Indebtedness which is being refinanced, then in such event the purchase
money lien may not exceed the lesser of (x) the outstanding principal amount of
Indebtedness being refinanced, and (y) 100% of the then fair market value of the
property covered thereby as determined in good

 

25

 

 


--------------------------------------------------------------------------------

 

 

 

faith by the Chief Financial Officer of the Company, and (iii) such purchase
money Lien does not secure any Indebtedness other than in respect of the
purchase price (and any interest accruing thereon)of the asset acquired;

 

(i)           liens securing obligations under operating leases entered into in
the ordinary course of the business of the Company or the Guarantors provided
that such liens extend only to the equipment covered by such leases;

 

 

(j)

liens described on Schedule 7.01 hereto;

 

(k)         Liens arising solely from the acts or omission of any one or more of
the Franchisees provided that such liens shall be discharged or vacated within
thirty (30) days from the date of the Company’s notice thereof;

 

(l)          licenses granted in the ordinary course of the Company’s business
on intellectual property which shall consist of rights granted to certain
Franchisees to use certain trade names and trade marks; or

 

(m)        consignments of products to Franchisees in the ordinary course of
business.

 

SECTION 7.02.            Indebtedness. Incur, create, assume or suffer to exist
or otherwise become liable in respect of any Indebtedness, other than:

 

 

(a)

Indebtedness as described in Schedule 7.02 attached hereto;

 

(b)          Indebtedness to the Bank under this Agreement, the Revolving Credit
Note or any other Loan Document;

 

(c)          Indebtedness for trade payables incurred in the ordinary course of
business, provided such payables shall be paid or discharged when due (following
the expiration of any applicable cure and/or grace period);

 

 

(d)

Indebtedness consisting of guarantees permitted pursuant to Section 7.03;

 

(e)          Subordinated Indebtedness; provided, however, that no Default or
Event of Default shall have occurred and be continuing or would occur after
giving effect to the incurrence of such Subordinated Indebtedness;

 

(f)           Indebtedness secured by purchase money liens or capitalized leases
as permitted under Section 7.01(h); provided such Indebtedness incurred in any
fiscal year of the Company shall not exceed $200,000 and, further, provided no
Default or Event of Default shall have occurred and be continuing or would occur
after giving effect to the incurrence of such Indebtedness; and

 

 

 

26

 

 


--------------------------------------------------------------------------------

 

 

 

(g)          Indebtedness owing by the Company to any Guarantor or from any
Guarantor to the Company or from any Guarantor to any other Guarantor (other
than an Individual Guarantor).

 

SECTION 7.03.            Guaranties.    Guarantee, endorse, become surety for,
or otherwise in any way become or be responsible for the Indebtedness or
obligations of any Person, whether by agreement to maintain working capital or
equity capital or otherwise maintain the net worth or solvency of any Person or
by agreement to purchase the Indebtedness of any other Person, or agreement for
the furnishing of funds, directly or indirectly, through the purchase of goods,
supplies or services for the purpose of discharging the Indebtedness of any
other Person or otherwise, or enter into or be a party to any contract for the
purchase of merchandise, materials, supplies or other property if such contract
provides that payment for such merchandise, materials, supplies or other
property shall be made regardless of whether delivery of such merchandise,
supplies or other property is ever made or tendered except:

 

(a)         endorsements of negotiable instruments for collection or deposit in
the ordinary course of business;

 

(b)         guaranties of any Indebtedness under this Agreement or any other
Loan Document;

 

(c)         guaranties by the Company of real property lease obligations of any
Guarantor, any Franchisee or any Real Estate Affiliate;

 

(d)          payment and performance bonds and guarantees of completion in favor
of a lessor of real property with respect to capital improvements to any Store
Properties (excluding bonds or guarantees pertaining to borrowed money); and

 

 

(e)

guarantees listed on Schedule 7.03 attached hereto.

 

SECTION 7.04.           Sale of Assets. Sell, lease, transfer or otherwise
dispose of their respective properties and assets, whether or not pursuant to an
order of a federal agency or commission, except for (a) the sale of inventory
disposed of in the ordinary course of business; (b) the sale or other
disposition of properties or assets no longer used or useful in the conduct of
their respective businesses; and (c) sales and transfers permitted by Section
7.12 hereof.

 

SECTION 7.05.            Sales of Receivables. Sell, transfer, discount or
otherwise dispose of notes, accounts receivable or other obligations owing to
the Company or any Guarantor, with or without recourse, except for collection or
discount thereof in the ordinary course of business.

 

SECTION 7.06.            Loans and Investments. Except as otherwise expressly
permitted by the terms of this Agreement, make or commit to make any advance,
loan, extension of credit, or capital contribution to, or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person except for (a) the
ownership of stock or any membership interests of Guarantor existing as of the
Closing Date or formed or acquired after the date hereof, provided the Company
has complied with its obligations under Section 6.12

 

27

 

 


--------------------------------------------------------------------------------

 

 

with respect to such Subsidiary; (b) investments in Cash Equivalents; (c)
Permitted Acquisitions, provided that the aggregate consideration (of any kind
or description including consideration paid by delivery of promissory notes, by
the assumption of liabilities or otherwise, but not including, consideration
consisting of the Company’s or any Guarantor’s common stock or the assumption by
the Company or such Guarantor of trade payables of the Person to be acquired)
paid in connection with any single Permitted Acquisition shall not exceed
$1,000,000; (d) loans and advances to employees and officers of the Company, as
advances against expenses, not to exceed $25,000, to any one such person, or
$100,000, in the aggregate of all such persons in any calendar year; (e) loans
and advances in existence on the Closing Date and set forth on Schedule 7.06
hereto; (f) trade credit to customers, including, without limitation,
Franchisees, provided that such credit is extended in the ordinary course of the
business of the Company or such Subsidiary; (g) intercompany loans and/or
contributions of assets to be made by the Company to any Guarantor; (h)
intercompany loans to any Guarantor by the Company; and (i) notes or other debt
instruments issued to the Company or any of its Guarantors concurrently with a
Permitted Sale Transaction, provided that the form of such or note or other debt
instrument shall have been approved by the Bank and shall be collaterally
assigned to the Bank simultaneously with the receipt thereof.

 

SECTION 7.07.            Nature of Business. Change or alter, in any material
respect, the nature of its business from the nature of the business engaged in
by it on the Closing Date hereof, without the prior written consent of the Bank.

 

SECTION 7.08.           Sale and Leaseback. Enter into any arrangement, directly
or indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, of it or any Guarantor, if at the time of such sale or
disposition it intends to lease or otherwise acquire the right to use or possess
(except by purchase) such property or like property for a substantially similar
purpose.

 

SECTION 7.09.            Federal Reserve Regulations. Permit any Revolving
Credit Loan or the proceeds of any Revolving Credit Loan to be used for any
purpose which violates or is inconsistent with the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.

 

SECTION 7.10.           Accounting Policies and Procedures. Permit any change in
the accounting policies and procedures of the Company or any Guarantor,
including a change in fiscal year, provided, however, that any policy or
procedure required to be changed by the Financial Accounting Standards Board (or
other board or committee thereof) in order to comply with Generally Accepted
Accounting Principles may be so changed.

 

SECTION 7.11.           Hazardous Materials. Cause or permit any of its
properties or assets to be used to generate, manufacture, refine, transport,
treat, store, handle, dispose of, transfer, produce or process Hazardous
Materials, except in compliance with all applicable federal, state and local
laws or regulations, or cause or permit, as a result of any intentional or
negligent act or omission on the part of the Company or any Guarantor, a release
of Hazardous Materials onto such property or asset or onto any other property
except in compliance with such laws and regulations.

 

28

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 7.12.        Limitations on Fundamental Changes, Limitations on
Consideration. Merge or consolidate with, or sell, assign, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now or hereafter acquired) to, any
Person, or acquire all of the stock or all or substantially all of the assets or
the business of any Person or liquidate, wind up or dissolve or suffer any
liquidation or dissolution except that (a) any Guarantor may merge with or
transfer all or substantially all of its assets to another Guarantor or to the
Company (provided that, in the case of a merger with the Company, the Company
shall be the surviving entity); (b) any Real Estate Affiliate may liquidate,
windup or dissolve, provided such liquidation, winding up or dissolution would
not have a Material Adverse Effect and provided further that the Bank has
received not less than thirty (30) days prior written notice of such action,
which notice shall be executed by an Executive Officer and shall certify that
(i) the only asset of such Real Estate Affiliate is a lease or sublease for real
property other than contribution to capital not, in the aggregate, in excess of
$10,000, (ii) there exists no material Indebtedness of such Real Estate
Affiliate to the Company or any Guarantor, and (iii) neither the Company nor any
Guarantor has issued any guarantee of the obligations of such Real Estate
Affiliate or otherwise has any contingent obligation with respect to such Real
Estate Affiliate other than guarantees to the landlord or sublessor under any
such lease or sublease not to exceed six (6) months rent payable thereunder; (c)
the Company and any Guarantor may enter into a Permitted Sale Transaction; (d)
any Guarantor may discontinue its business and/or sell, assign, discount, lease
or otherwise dispose of its assets, provided that (i) such sale, assignment,
discount, lease or other disposition would not have a Material Adverse Effect,
(ii) all Indebtedness of such Guarantor to the Company or any other Guarantor,
and (e) the Company may, from time to time, enter into Permitted Acquisitions in
accordance with Section 7.06(g) hereof.

 

 

SECTION 7.13.

Financial Condition Covenants.

 

(a)          Funded Debt to EBITDA. Permit, at the end of any fiscal quarter of
the Company, the ratio of Funded Debt to EBITDA to be greater 2.00:1.00.

 

(b)          Debt Service Coverage Ratio. Permit, at the end of any fiscal
quarter of the Company, the Debt Service Coverage Ratio during any period to be
less than 2.00:1.00.

 

(c)         Minimum Net Worth. Permit Net Worth to be less than the amount set
forth below opposite of the applicable fiscal year end:

 

Fiscal Year Ending                                 Minimum Net Worth

 

December 31, 2005                                  $1,000,000

December 31, 2006 and thereafter        $1,500,000

 

The financial covenants included in this Section 7.13 shall be applicable at all
times and shall be tested quarterly upon receipt of the Company’s financial
statements referred to in Section 6.03.

 

 

29

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 7.14.         Subordinated Debt. Except as otherwise provided in this
Agreement, directly or indirectly prepay, defease, purchase, redeem, or
otherwise acquire any Subordinated Debt or amend, supplement or otherwise
modify, in any material respect, any of the terms thereof without the prior
written consent of the Bank.

 

SECTION 7.15.            Dividends. If any Default or Event of Default has
occurred and is then continuing, declare any dividend on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of, any shares
of any class of stock of the Company, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash, securities or property or in obligations of the Company or in
any combination thereof, or permit any Affiliate to make any payment on account
of, or purchase or otherwise acquire, any shares of any class of the stock of
the Company or any Guarantor from any Person. Nothing herein shall restrict the
ability of any Guarantor to declare any dividend and make payments thereof to
the Company.

 

SECTION 7.16.            Transactions with Affiliates. Enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property or the rendering of any service, with any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of the Company’s
or any Guarantor’s business and upon fair and reasonable terms no less favorable
to the Company or such Guarantor than they would obtain in a comparable
arms-length transaction with a Person not an Affiliate.

 

SECTION 7.17.            Impairment of Security Interest. Take, or omit to take,
any action which could reasonably be expected to have the result of impairing
the security interest in any property subject to a security interest in favor of
the Bank or, except as otherwise permitted by the terms hereof, grant to any
person any interest whatsoever in any property which is subject to a security
interest in favor of the Bank.

 

SECTION 7.18.           Amendments and Waivers. Without the prior written
consent of the Bank, amend, supplement or otherwise modify any Plan, or its
articles of organization or operating agreement or certificate of incorporation
or by-laws, as applicable, or other any manner which is adverse to the Bank.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

SECTION 8.01.           Events of Default. In the case of the happening of any
of the following events (each an “Event of Default”):

 

(a)          failure to pay (i) the principal of or interest on the Revolving
Credit Loan, as and when due and payable, and such failure shall continue
unremedied for a period of three Business Days or (ii) any fees under this
Agreement, as and when due and payable, and such failure shall continue
unremedied for a period of three Business Days following the earlier of notice
to the Company or the date that the Company obtains knowledge of such default;

 

 

30

 

 


--------------------------------------------------------------------------------

 

 

 

(b)          default shall be made in the due observance or performance of any
covenant, condition or agreement of the Company or any Guarantor to be performed
(i) pursuant to Article 6 (other than Section 6.03) of this Agreement, and in
the case of this subclause (i) only such default shall continue unremedied for a
period of 15 consecutive days following the earlier of receipt of written notice
from the Bank or the date that the Company obtains knowledge of such default,
unless such default cannot be reasonably remedied within such 15 day period in
which case such time period shall be extended for a period of time reasonably
necessary to complete such compliance using diligent efforts (but not to exceed
30 days without the prior written consent of the Bank) or (ii) pursuant to any
other provision of this Agreement or any other Loan Document (other than those
specified in clause (a) of this Section 8.01);

 

(c)          any representation or warranty made in this Agreement or any other
Loan Document shall prove to be false or misleading in any material respect when
made or given or given;

 

(d)          any report, certificate, financial statement or other instrument
furnished by or on behalf of the Company or a Guarantor in connection with this
Agreement or any other Loan Document or the borrowings hereunder, shall prove to
be false or misleading in any material respect when made or given;

 

(e)          default (beyond any applicable grace or cure periods, if any) in
the performance or compliance in respect of any agreement or condition relating
to any Indebtedness of the Company or any Guarantor in excess of $100,000,
individually or in the aggregate (other than the Loan Documents, including,
without limitation, the Revolving Credit Note), if the effect of such default is
to accelerate the maturity of such Indebtedness or to permit the holder or
obligee thereof (or a trustee on behalf of such holder or obligee) to cause such
Indebtedness to become due prior to the stated maturity thereof, or, any such
Indebtedness shall not be paid when due;

 

(f)           the Company or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any such proceeding or the filing of any such petition,
(iii) apply for or consent to the employment of a receiver, trustee, custodian,
sequestrator or similar official for the Company or any Guarantor or for a
substantial part of its property; (iv) file an answer admitting the material
allegations of a petition filed against it in such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take corporate action
for the purpose of effecting any of the foregoing; or the Company or any
Guarantor shall become unable or admit in writing its inability or fail
generally to pay its debts as they become due; provided, however, an Event of
Default under this clause (f) shall not be deemed to occur with respect to any
such actions described in subclauses (i), (ii), (iii), (iv) and (v) hereof with
respect to any Real Estate Affiliate, provided that the Bank has received not
less than thirty (30) days prior written notice of such action, which notice
shall be executed by an Executive Officer and shall certify that (x) the only
asset of such Real Estate Affiliate is a lease or sublease for real property
other than contribution to capital not, in the aggregate, in excess of $10,000,
(y) there exists no material Indebtedness if such Real Estate Affiliate to the
Company or any Guarantor, and (z) neither the Company nor any Guarantor has
issued any guarantee of the obligations of

 

31

 

 


--------------------------------------------------------------------------------

 

 

such Real Estate Affiliate or otherwise has any contingent obligation with
respect to such Real Estate Affiliate, other than guarantees to the landlord or
sublessor under any such lease or sublease not to exceed eighteen (18) months of
rent payable thereunder;

 

(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Guarantor or of a substantial part of their
respective property, under Title 11 of the United States Code or any other
federal or state bankruptcy insolvency or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator or similar official for the Company
or any Guarantor or for a substantial part of their property, or (iii) the
winding-up or liquidation of the Company or any Guarantor and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall continue unstayed and in effect for 60
days; provided, however, an Event of Default under this clause (g) shall not be
deemed to occur with respect to any such involuntary proceeding commenced or
filed against any Real Estate Affiliate, provided that the Bank has received not
less than sixty (60) days prior written notice of such action, which notice
shall be executed by an Executive Officer and shall certify that (x) the only
asset of such Real Estate Affiliate is a lease or sublease for real property
other than contribution to capital not, in the aggregate, in excess of $10,000,
(y) there exists no material Indebtedness if such Real Estate Affiliate to the
Company or any Guarantor, and (z) neither the Company nor any Guarantor has
issued any guarantee of the obligations of such Real Estate Affiliate or
otherwise has any contingent obligation with respect to such Real Estate
Affiliate other than guarantees to the landlord or sublessor under any such
lease or sublease not to exceed eighteen (18) months of rent payable thereunder;

 

(h)          One or more orders, judgments or decrees for the payment of money
in excess of $100,000 in the aggregate shall be rendered against the Company or
any Guarantor and the same shall not have been paid in accordance with such
judgment, order or decree or settlement, or shall remain undischarged, uninsured
or unbonded and either (i) an enforcement proceeding shall have been commenced
by any creditor upon such judgment, order or decree, or (ii) there shall have
been a period of thirty (30) days during which a stay of enforcement of such
judgment, order or decree, by reason of pending appeal or otherwise, was not in
effect; provided, however, an Event of Default under this clause (g) shall not
be deemed to occur with respect to any judgment against any Real Estate
Affiliate, provided that the Bank has received not less than thirty (30) days
prior written notice of such action, which notice shall be executed by an
Executive Officer and shall certify that (x) the only asset of such Real Estate
Affiliate is a lease or sublease for real property other than contribution to
capital not, in the aggregate, in excess of $10,000, (y) there exists no
material Indebtedness if such Real Estate Affiliate to the Company or any
Guarantor, and (z) neither the Company nor any Guarantor has issued any
guarantee of the obligations of such Real Estate Affiliate or otherwise has any
contingent obligation with respect to such Real Estate Affiliate other than
guarantees to the landlord or sublessor under any such lease or sublease not to
exceed eighteen (18) months of rent payable thereunder;

 

(i)           any Plan shall fail to maintain the minimum funding standard
required under Section 412 of the Code for any Plan year or part thereof or a
waiver of such standard or extension of any amortization period is applied for
or granted under Section 412 of the Code, any Plan is terminated by the Company
or any ERISA Affiliate or the subject of termination

 

32

 

 


--------------------------------------------------------------------------------

 

 

proceedings under ERISA, any Plan shall have an Unfunded Current Liability, a
Reportable Event shall have occurred with respect to a Plan or the Company, any
Guarantor, or any ERISA Affiliate shall have incurred a liability to or on
account of a Plan under Section 515, 4062, 4063, 4201 or 4204 of ERISA, and
there shall result from any such event or events the imposition of a lien upon
the assets of the Company or any Guarantor, the granting of a security interest
on such assets, or a liability to the PBGC or a Plan or a trustee appointed
under ERISA or a penalty under Section 4971 of the Code, and in each case, such
event or condition, together with all such events or conditions, if any, in the
aggregate, could reasonably be expected to result in liability of the Company
and the Guarantors in an aggregate amount exceeding $100,000;

 

(j)           any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms (other than as
a result of the express written waiver thereof by the Bank), or the Company or
any Guarantor shall so assert in writing;

 

 

(k)

a Change of Control shall have occurred; or

 

(l)           any of the Liens purported to be granted pursuant to any Security
Document shall fail or cease for any reason to be legal, valid and enforceable
liens on the collateral purported to be covered thereby or shall fail or cease
to have the priority purported to be created thereby, in each case the failure
or cessation of which materially affects the Bank’s security interest in the
Collateral, except that if any Lien fails or ceases to be valid and perfected
solely as a result of an act or omission of the Bank, such failure or cessation
of validity or perfection shall not constitute an Event of Default;

 

then, at any time thereafter during the continuance of any such Event of
Default, the Bank may, by written or telephonic notice to the Company, take
either or both of the following actions, at the same or different times, (a)
terminate the Commitments, (b) declare (i) the Revolving Credit Note, both as to
principal and interest, to be forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the Revolving Credit Note to the
contrary notwithstanding; provided, however, that if an Event of Default
specified in Section 8.01(f) or (g) shall have occurred and be continuing, the
Commitments shall automatically terminate and interest and principal shall be
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived, anything contained herein
or in the Revolving Credit Note to the contrary notwithstanding, or (c) exercise
any or all of the rights and remedies afforded to the Bank in any Security
Document, by the Uniform Commercial Code or otherwise possessed by the Bank and,
realize upon, dispose or, or sell, all or any part of the collateral given by
the Company, any Guarantor to the Bank, and the Bank may apply the net proceeds
of such realization, disposal or sale to the payment of any liabilities of the
Company under the Revolving Credit Note, this Agreement or any of the other Loan
Documents, as set forth in any Security Documents.

 

ARTICLE IX

MISCELLANEOUS


SECTION 9.01.            Notices.            All notices, requests and demands
to or upon the respective parties hereto to be effective shall be in writing
(including telecopy), and unless otherwise expressly provided herein, shall be
conclusively deemed to have been received by a

 

33

 

 


--------------------------------------------------------------------------------

 

 

party hereto and to be effective on the day on which delivered by hand to such
party or one Business Day after being sent by overnight mail to the address set
forth below, or, in the case of telecopy notice, when acknowledged as received,
or if sent by registered or certified mail, three (3) Business Days after the
day on which mailed in the United States, addressed to such party at its address
set forth below:

 

 

(a)

if to the Bank, at

 

Manufacturers and Traders Trust Company

401 Broad Hollow Road

Melville, New York 11747

 

Attention:

Tamra Postiglione, Vice President

 

Telecopy:

(631) 501-4131

 

 

(b)

if to the Company, at

 

 

Emerging Vision, Inc.

100 Quentin Roosevelt Boulevard

Garden City, New York 11530

 

Attention:

Chief Financial Officer

 

 

With a copy to:

 

 

Emerging Vision, Inc.

100 Quentin Roosevelt Boulevard

Garden City, New York 11530

 

Attention:

General Counsel

 

Telecopy:

(516) 465-6920

 

 

- and -

 

(c)          as to each such party at such other address as such party shall
have designated to the other in a written notice complying as to delivery with
the provisions of this Section 9.01.

 

SECTION 9.02.           Effectiveness; Survival. This Agreement shall become
effective on the date on which all parties hereto shall have signed a
counterpart copy hereof and shall have delivered the same to the Bank. All
representations and warranties made herein and in the other Loan Documents and
in the certificates delivered pursuant hereto or thereto shall survive the
making by the Bank of the Revolving Credit Loan as herein contemplated and the
execution and delivery to the Bank of the Revolving Credit Note evidencing the
Revolving Credit Loan and shall continue in full force and effect so long as the
Obligations hereunder are outstanding and the Commitments are in effect. The
obligations of the Company pursuant to Section 9.03 shall survive termination of
this Agreement and payment of the Obligations.

 

 

34

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 9.03.            Expenses. The Company agrees (a) to indemnify, defend
and hold harmless the Bank and its officers, directors, employees, and
affiliates (each, an “indemnified person”) from and against any and all losses,
claims, damages, liabilities or judgments to which any such indemnified person
may be subject and arising out of or in connection with the Loan Documents, the
financing contemplated hereby, the use of any proceeds of such financing or any
related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any of such indemnified persons
is a party thereto, and to reimburse each of such indemnified persons upon
demand (together with reasonable documentary evidence thereof) for any
reasonable, legal or other expenses incurred in connection with the
investigation or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any indemnified person, apply to losses, claims,
damages, liabilities, judgments or related expenses to the extent arising from
the willful misconduct or gross negligence of such indemnified person, (b) to
pay or reimburse the Bank for all its out-of-pocket costs and expenses incurred
in connection with the preparation and execution of and any amendment,
supplement or modification to this Agreement, the Revolving Credit Note any
other Loan Documents, and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including without limitation, the reasonable fees and disbursements of
Farrell Fritz, P.C., counsel to the Bank (all subject to receipt of reasonable
documentary evidence thereof), and (c) to pay or reimburse the Bank for all its
costs and expenses incurred in connection with the enforcement and preservation
of any rights under this Agreement, the Revolving Credit Note, the other Loan
Documents, and any other documents prepared in connection herewith or therewith,
including, without limitation, the reasonable fees and disbursements of counsel
(including, without limitation, in-house counsel) to the Bank, including all
such out-of-pocket expenses incurred during any work-out, restructuring or
negotiations in respect of the Obligations, all subject to receipt of reasonable
documentary evidence thereof.

 

SECTION 9.04.           Amendments and Waivers. The Bank and the Company may,
from time to time, enter into written amendments, supplements or modifications
hereto for the purpose of adding any provisions to this Agreement or the
Revolving Credit Note or any of the other Loan Documents or changing in any
manner the rights of the Bank or of the Company hereunder or thereunder, and the
Bank may execute and deliver to the Company a written instrument waiving, on
such terms and conditions as the Bank may specify in such instrument, any of the
requirements of this Agreement or the Revolving Credit Note or any of the other
Loan Documents or any Event of Default.

 

SECTION 9.05.           Successors and Assigns; ParticipationsAmendments and
Waivers.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Company, the Bank, all future holders of the Revolving Credit Note and their
respective successors and assigns, except that the Company may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Bank.

 

(b)          The Bank may assign or grant participations in all or a part of its
rights and obligations. Furthermore, the Bank may at any time pledge or assign
or grant a security interest in all or any part of its rights under this
Agreement, the Commitments and the Revolving Credit Note to a Federal Reserve
Bank or otherwise.

 

 

35

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 9.06.           No Waiver; Cumulative Remedies. Neither any failure nor
any delay on the part of the Bank in exercising any right, power or privilege
hereunder or under the Revolving Credit Note or any other Loan Document shall
operate as a waiver thereof, nor shall a single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights, remedies, powers and privileges herein provided or provided in the
other Loan Documents are cumulative and not exclusive of any rights, remedies
powers and privileges provided by law.

 

SECTION 9.07.         APPLICABLE LAW. THIS AGREEMENT AND THE REVOLVING CREDIT
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

 

SECTION 9.08.           SUBMISSION TO JURISDICTION; JURY WAIVER. THE COMPANY
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN
THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF NASSAU OR COUNTY OF SUFFOLK
IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR
STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT
REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF THEREOF MAY NOT BE
LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COMPANY AGREES NOT TO (i) SEEK AND HEREBY WAIVES THE RIGHT
TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH FEDERAL OR STATE COURT BY ANY FEDERAL
OR STATE COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO
GRANT AN ENFORCEMENT OF SUCH JUDGMENT OR (ii) ASSERT ANY COUNTERCLAIM IN ANY
SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM CONSTITUTES A
COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE RULES OF CIVIL PROCEDURE.
THE COMPANY AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY
METHOD AUTHORIZED BY THE LAWS OF NEW YORK. EACH PARTY HERETO WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING CREDIT
NOTE OR ANY OTHER LOAN DOCUMENT.

 

 

36

 

 


--------------------------------------------------------------------------------

 

 

 

SECTION 9.09.            Severability. In case any one or more of the provisions
contained in this Agreement, the Revolving Credit Note or any other Loan
Document should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby.

 

SECTION 9.10.            Right of Setoff. If an Event of Default shall have
occurred and be continuing, the Bank and each Affiliate of the Bank are each
hereby authorized at any time and from time to time during the continuation of
such Event of Default, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the Bank or
any Affiliate of the Bank to or for the credit or the account of the Company
against any and all of the Obligations of the Company now and hereafter existing
under this Agreement and the Revolving Credit Note held by the Bank,
irrespective of whether or not the Bank shall have made any demand under this
Agreement or the Revolving Credit Note, other than as required pursuant to
Section 8 hereof, and although such Obligations may be unmatured. The Bank shall
promptly notify the Company after any such setoff and application made by the
Bank or any of its Affiliates, but the failure to give such notice shall not
affect the validity of such setoff or application. The rights of the Bank and
each Affiliate of the Bank under this Section 9.10 are in addition to other
rights and remedies (including, without limitation, other rights of setoff)
which they may have.

 

SECTION 9.11.           Replacement of Revolving Credit Note. Upon receipt of an
affidavit of an officer of the Bank as to loss, theft, destruction, mutilation
of the Revolving Credit Note or any other security document which is not of
public record, and, in the case of any such loss, theft, destruction or
mutilation, upon cancellation of the Revolving Credit Note or other security
document, the Company will issue, in lieu thereof, a replacement note or other
security document in the same principal amount thereof and otherwise of like
tenor.

 

SECTION 9.12.           Headings. Section headings used herein are for
convenience of reference only and are not to affect the construction of or be
taken into consideration in interpreting this Agreement.

 

SECTION 9.13.          Construction. This Agreement is the result of
negotiations between, and has been reviewed by, each of the Company, the Bank
and their respective counsel. Accordingly, this Agreement shall be deemed to be
the product of each party hereto, and no ambiguity shall be construed in favor
of or against either the Company or the Bank.

 

SECTION 9.14.            Reinstatement; Certain Payments. If claim is ever made
upon the Bank for repayment or recovery of any amount or amounts received by the
Bank in payment or on account of any of the Obligations under this Agreement,
the Bank shall give prompt notice of such claim to the Company, and if the Bank
repays all or part of said amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over the Bank or any of
its property, or (ii) any settlement or compromise of any such claim effected by
the Bank with any such claimant, then and in such event the Company agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
the Company notwithstanding the cancellation of the Revolving Credit Note or
other instrument evidencing the

 

37

 

 


--------------------------------------------------------------------------------

 

 

Obligations under this Agreement or the termination of this Agreement, and the
Company shall be and remain liable to the Bank hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by the Bank.

 

SECTION 9.15.           Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, and all of which,
taken together, shall constitute one and the same instrument.

 

[next page is signature page]

 

38

 

 


--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
duly executed by their duly authorized officers, as of the day and year first
above written.

 

EMERGING VISION, INC.

 

By: _____________________________

Name:

Title:

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By: _____________________________

Name:

Title:

 

 

39

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.01

 

Store Properties

 

1900 M Street NW

Washington

DC

-20036

1701 Sunrise Highway

Bayshore

NY

11706-6091

794 Lexington Avenue

New York

NY

10021-8160

56-25 Myrtle Avenue

Ridgewood

NY

11385-4740

Horsham Rd / Route 309

North Wales

PA

-19454

231 Westmoreland Mall

Greensburg

PA

-15601

1645 N. Spring Street

Beaver Dam

WI

53916-1194

160 North Gulph Road

King of Prussia

PA

19406-2937

3300 Chambers Road

Horseheads

NY

14845-5134

650 Lee Boulevard

Yorktown Heights

NY

10598-1100

Country Club Mall

La Vale

MD

-21052

22 Clifton Country Rd

Clifton Park

NY

12065-3901

301 Mt. Hope Ave / Suite #2043

Rockaway

NJ

-7866

4125 Cleveland Ave

Ft. Myers

FL

33901-9046

3601 Jamboree Road #15A

Newport Beach

CA

92660-2962

1021 Westminster Mall

Westminster

CA

92683-4942

2700 Potomac Mills #949

Woodbridge

VA

22192-4625

3333 W. Henrietta Road

Rochester

NY

14623-3543

1744 Veterans Memorial Hwy

Islandia

NY

11749-1542

1725 Dual Hwy

Hagerstown

MD

-21740

1325 Annapolis Mall

Annapolis

MD

21401-3008

368 Menlo Park Drive

Edison

NJ

08837-4400

1152 Green Acres Mall

Valley Stream

NY

11581-1538

3500 East West Highway

Hyattsville

MD

-20782

21110 Dulles Town Circle #290

Dulles

VA

20166-2436

11702 U

Fairfax

VA

22033-3325

423 Fulton Street

Brooklyn

NY

11201-5121

1125 Lexington Ave

New York

NY

10021-0429

10300 Mill Run Circle

Owings Mills

MD

21117-4213

10300 Little Paxtuxent Parkway

Columbia

MD

21044-3341

7101 Democracy Blvd

Bethesda

MD

-20817

901 Market Street

San Francisco

CA

94103-1729

1060 Brea Mall Way

Brea

CA

92821-5718

1 Mills Circle / Suite #1016

Ontario

CA

91764-5207

808 West Street Road

Warminster

PA

18974-3125

7900 McKnight Road/Suite 230

Pittsburgh

PA

15237-4051

3520 Capital City Mall Drive

Camp Hill

PA

-17050

373 West Lancaster Avenue

Wayne

PA

19087-3926

852 Kirkwood Plaza

Bismarck

ND

58504-5752

 



 

40

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4.08

 

Environmental Matters

 

None

 

 

41

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4.16

 

Subsidiaries

 

EMERGING VISION OF KING OF PRUSSIA, INC.

EVI ACQUISITION, INC.

INSIGHT IPA OF NEW YORK, INC.

INSIGHT LASER CENTERS, INC.

INSIGHT LASER CENTERS, N.Y.I, INC.

INSIGHT TOTAL MANAGED CARE, INC.

MACARTHUR CENTER REAL ESTATE

SIGHT FOR SORE EYES FRANCHISE

SITE FOR SORE EYES SACRAMENTO

SINGER SPECS, INC.

SINGER SPECS ADVERTISING INC.

SINGER SPECS OF WESTMORELAND, INC.

STERLING ADVERTISING, INC.

STERLING BRYANT II CORP.

STERLING ROSLYN CORP.

STERLING VISION OF 794 LEXINGTON, INC.

STERLING VISION OF ANNAPOLIS, INC.

STERLING VISION OF ARNOT MALL, INC.

STERLING OPTICAL OF ARROWHEAD, INC.

STERLING VISION OF BASHFORD MANOR, INC.

STERLING VISION OF BAY RIDGE, INC.

STERLING OPTICAL OF BAYSHORE, INC.

STERLING VISION OF BEAVER DAM, INC.

STERLING VISION OF BLASDELL, INC.

STERLING VISION BOS, INC.

STERLING VISION OF BREA, INC.

STERLING VISION OF CALIFORNIA, INC.

STERLING VISION OF CAMBRIDGE SQUARE, INC.

STERLING VISION OF CAMP HILL, INC.

STERLING VISION OF CAPITOLA, INC.

STERLING OPTICAL OF CHAUTAUQUA, INC.

STERLING VISION OF CLIFTON PARK, INC.

STERLING VISION OF COLUMBIA MALL, INC.

STERLING OPTICAL OF COMMACK, INC.

STERLING OPTICAL OF CROSSGATES MALL, INC.

STERLING VISION OF DELAFIELD, INC.

STERLING VISION OF DENVER, INC.

STERLING VISION DKM, INC.

STERLING VISION OF DULLES, INC.

STERLING VISION OF EASTLAND, INC.

STERLING VISION OF EAU CLAIRE, INC.

STERLING VISION OF EAST ROCKAWAY, INC.

STERLING VISION OF EDISON, INC.

STERLING VISION OF FAIR OAKS, INC.

STERLING VISION OF FARGO, INC.

STERLING OPTICAL OF FLAGSTAFF, INC.

STERLING VISION OF FORESTVILLE, INC.

 

42

 

 


--------------------------------------------------------------------------------

 

 

 

STERLING VISION OF FORT MYERS, INC.

STERLING VISION OF FULTON ST., INC.

STERLING OPTICAL OF GRAND AVENUE, INC.

STERLING VISION OF GREEN ACRES, INC.

STERLING VISION OF HAGERSTOWN, INC.

STERLING VISION OF HEMPSTEAD, INC.

STERLING VISION OF IRONDEQUOIT, INC.

STERLING VISION OF ISLANDIA, INC.

STERLING OPTICAL OF JEFFERSON VALLEY, INC.

STERLING VISION OF JERSEY GARDENS, INC.

STERLING VISION OF KENOSHA, INC.

STERLING VISION OF KIRKWOOD MALL, INC.

STERLING VISION OF LANDOVER, INC.

STERLING OPTICAL OF LAVALE, INC.

STERLING VISION OF LIGHT STREET, INC.

STERLING VISION OF MAIN PLACE, INC.

STERLING VISION OF MONTGOMERY, INC.

STERLING VISION OF MONTGOMERY MALL, INC.

STERLING VISION OF NANUET, INC.

STERLING VISION OF NAPA, INC.

STERLING OPTICAL OF NEWBURGH, INC.

STERLING VISION OF NEWPARK, INC.

STERLING VISION OF NEWPORT BEACH, INC.

STERLING VISION OF ONTARIO MILLS, INC.

STERLING VISION OF OWINGS MILLS, INC.

STERLING VISION OF PALISADES, INC.

STERLING VISION OF POTOMAC MILLS, INC.

STERLING VISION OF PRINCE GEORGES PLAZA, INC.

STERLING VISION OF REGO PARK, INC.

STERLING OPTICAL OF ROCKAWAY, INC.

STERLING VISION OF SEACLIFF VILLAGE, INC.

STERLING VISION OF SF, INC.

STERLING VISION OF SOUTH TOWNE PLAZA, INC.

STERLING VISION OF SPOTSYLVANIA, INC.

STERLING VISION OF THE FALLS, INC.

STERLING VISION OF TOMS RIVER, INC.

STERLING VISION OF WARMINSTER, INC.

STERLING VISION OF WESTMINSTER, INC.

STERLING VISION OF WESTMORELAND, INC.

STERLING VISION OF WHEATON PLAZA, INC.

STERLING VISION OF WHITE FLINT, INC.

STERLING VISION OF YORKTOWN HEIGHTS, INC.

VISIONCARE OF CALIFORNIA

VISION OPTICAL CO. INC.

 

 

43

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.01

 

Insurance Policies

 

See attached



 

44

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.01

 

Permitted Liens

 

None

 

45

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.02

 

Indebtedness

 

None

 

 

46

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE 7.03

 

Guaranties

 

Agreement and Guaranty of Lease, dated September 22, 2003, given by Emerging
Vision, Inc. in favor of Alan Reider and Carol Stahl, as co-trustees under Trust
Agreement, dated November 25, 1991, as amended

 

 

 

47

 

 

--------------------------------------------------------------------------------